DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Gidon et al. (WO 2015004235 A1, hereinafter Gidon)
With regards to claim 1, Gidon discloses a photodetecting device, (FIG. 9) comprising: 
a substrate; (substrate 1002) 
a first photosensitive layer (right most photodetector 100.1 in FIG. 9) supported by the substrate; and 
a second photosensitive layer (second right most photodetector 100.1 in FIG. 9) supported by the substrate and adjacent to the first photosensitive layer, each of the first photosensitive layer and the second photosensitive layer being coupled to: 
a first doped portion (N type layer 102.1) having a first conductivity type; (N type) and 
a second doped region (P type layer 104.1) having a second conductivity type different from the first conductivity type; (P type) 
wherein the first photosensitive layer is separated from the second photosensitive layer, (See FIG. 9, showing the separation) and the first doped portion coupled to the first photosensitive layer is electrically connected to the first doped portion coupled to the second photosensitive layer.  (See FIG. 9, where the layers 102.1 are electrically connected via at least the transparent electrode 106.1) 

With regards to claim 2, Gidon discloses the photodetecting device of Claim 1, further comprising a routing layer (transparent electrode 106.1) connecting the first doped portion coupled to the first photosensitive layer and the first doped portion coupled to the second photosensitive layer.  (See FIG. 9) 

With regards to claim 3, Gidon discloses the photodetecting device of Claim 1, wherein the second doped region coupled to the first photosensitive layer and the second photosensitive layer is a continuous region.  (See FIG. 9, where a continuous region can be drawn between the second doped region and the first photosensitive layer)

With regards to claim 4, Gidon discloses the photodetecting device of Claim 1, further comprising an insulation layer (dielectric material 109.1) spacing between the first photosensitive layer and the second photosensitive layer.  (See FIG. 9) 

With regards to claim 7, Gidon discloses the photodetecting device of Claim 1, wherein a portion of the second doped region is exposed to a space separating the first photosensitive layer and the second photosensitive layer.  (see FIG. 9, where the doped region 104.1 is exposed to the dielectric 109.1, which separates the two photodetectors 109.1)

With regards to claim 8, Gidon discloses a photodetecting device, (FIG. 9) comprising: 
a substrate; (substrate 1002) 
a first photosensitive layer (right most photodetector 100.1 in FIG. 9) supported by the substrate; and 
a second photosensitive layer (second right most photodetector 100.1 in FIG. 9) supported by the substrate and adjacent to the first photosensitive layer, each of the first photosensitive layer and the second photosensitive layer having a top surface facing away from the substrate and a bottom surface opposite to the top surface, (See FIG. 9) wherein each of the first photosensitive layer and the second photosensitive layer is coupled to: 
a first doped portion (N type layer 102.1) having a first conductivity type, (N type) and proximal to the top surface; (See FIG. 9) and 
a second doped region (P type layer 104.1) having a second conductivity type different from the first conductivity type (P type) and proximal to the bottom surface, wherein the first photosensitive layer is separated from the second photosensitive layer.  (See FIG. 9, where the photodetectors are separated by at least the dielectric 109.1) 

With regards to claim 9, Gidon discloses the photodetecting device of Claim 8, further comprising a routing layer (at least electrode 106.1) connecting the first doped portion coupled to the first photosensitive layer and the first doped portion coupled to the second photosensitive layer.  (See FIG. 9)

With regards to claim 11, Gidon discloses the photodetecting device of Claim 8, wherein a portion of the second doped region is exposed to a space separating the first photosensitive layer and the second photosensitive layer.  (see FIG. 9, where the doped region 104.1 is exposed to the dielectric 109.1, which separates the two photodetectors 109.1)


With regards to claim 15, Gidon discloses a photodetecting device, comprising: 
a first sub-pixel, comprising: 
a first photosensitive layer (second to right-most photodetector 100.1) having a top surface and a bottom surface; (See FIG. 9) 
a first doped portion (N type layer 102.1) having a first conductivity type (N type) and exposed from the top surface of the first photosensitive layer; (See FIG. 9) and 
a second doped region (P type layer 104.1) having a second conductivity type (P type) and coupled to the first photosensitive layer; (See FIG. 9) 
an isolation region (dielectric 109.1) surrounding the first sub-pixel; (See FIG. 9) and 
a second sub-pixel (right most photodetector 100.1) adjacent to the first sub-pixel and being separated from the first sub- pixel by the isolation region.  (See FIG. 9, showing the isolation)

With regards to claim 16, Gidon discloses the photodetecting device of Claim 15, wherein: 
the first sub-pixel has a first side along a primary axis and a second side along a secondary axis, wherein the first side has a first length greater than a second length of the second side; and 
the second sub-pixel has a third side along the primary axis and a fourth side along the secondary axis, wherein the third side has a third length greater than a fourth length of the fourth side.  (See FIG. 9, showing the dimensions)

With regards to claim 17, Gidon discloses the photodetecting device of Claim 15, wherein: 
the first sub-pixel has a first side along a primary axis and a second side along a secondary axis, wherein the first side has a first length greater than a second length of the second side; and the second sub-pixel has a third side along the secondary axis and a fourth side along the primary axis, wherein the third side has a third length greater than a fourth length of the fourth side.   (See FIG. 9, showing the dimensions)

With regards to claim 20, Gidon discloses the photodetecting device of Claim 15, further comprising a routing layer (at least electrode 106.1) electrically coupling the first doped portion and the second doped region. (See FIG. 9)

Allowable Subject Matter
Claims 5-6, 10, 12-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812